Citation Nr: 0635287	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraine-type headaches for the period from July 11, 2000 to 
November 9, 2004.

2.  Entitlement to an evaluation greater than 10 percent for 
migraine-type headaches for the period from November 10, 2004 
to the present.

3.  Entitlement to an initial evaluation greater than 10 
percent for lumbar strain for the period from July 11, 2000 
to August 8, 2002.

4.  Entitlement to an evaluation greater than 20 percent for 
lumbar strain for the period from August 9, 2002 to November 
9, 2004.

5.  Entitlement to an evaluation greater than 40 percent for 
lumbar strain for the period from November 10, 2004 to the 
present.

6.  Entitlement to an initial evaluation greater than 10 
percent for retropatellar pain syndrome of the right knee for 
the period from July 11, 2000 for the present.

7.  Entitlement to an initial evaluation greater than 10 
percent for retropatellar pain syndrome of the left knee for 
the period from July 11, 2000 for the present.

8.  Entitlement to an initial evaluation greater than 10 
percent for laxity of the left knee for the period from July 
11, 2000 for the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Seattle, Washington, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection for migraine-type headaches, lumbar 
strain, retropatellar pain syndrome of the right knee and 
left knee, and laxity of the left knee, effective from July 
11, 2000, based on the date entitlement to VA compensation 
for these disabilities first arose following his separation 
from active duty.  See 38 C.F.R. § 3.400 (2006).  The veteran 
has filed a timely appeal of the initial evaluations assigned 
to each of these disabilities.  At the present time, his 
migraine-type headaches are rated noncompensably disabling 
for the period from July 11, 2000 to November 9, 2004 and 10 
percent disabling from November 10, 2004.  His lumbar strain 
is rated noncompensably disabling for the period from July 
11, 2000 to August 8, 2002, 20 percent disabling for the 
period from August 9, 2002 to November 9, 2004, and 40 
percent disabling from November 10, 2004.  His retropatellar 
pain syndrome of the right knee is rated 10 percent disabling 
from July 11, 2000.  His retropatellar pain syndrome of the 
left knee is rated 10 percent disabling from July 11, 2000.  
His laxity of the left knee is rated 10 percent disabling 
from July 11, 2000.

In July 2004, the veteran's claims file was transferred from 
the Seattle, Washington, VA Regional Office to the Roanoke, 
Virginia, VA Regional Office (RO), pursuant to his change of 
residency address.  

In August 2005, the Board remanded the appeal to the RO for 
additional evidentiary and procedural development.  Following 
this development, the RO rendered or other confirmed the 
aforementioned evaluations to the service-connected 
disabilities at issue in a June 2006 rating decision.  
Thereafter, the appeal was returned to the Board and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period from July 11, 2000, to November 9, 2004, 
the veteran's migraine-type headaches were manifested by 
episodes of headaches that occurred several times per week 
that were not prostrating in their severity.

2.  For the period from November 10, 2004, to the present, 
the veteran's migraine-type headaches are manifested by 
headache attacks that occurred several times per week that 
were of prostrating severity approximately once per month.

3.  For the period from July 11, 2000, to August 8, 2002, the 
veteran's lumbar strain was manifested by slight limitation 
of motion of the lumbosacral spine, with pain on motion.

4.  For the period from August 9, 2002, to November 9, 2004, 
the veteran's lumbar strain was manifested by severe muscle 
spasm on forward flexion, with moderate limitation of motion.

5.  For the period from November 10, 2004, to the present, 
the veteran's lumbar strain is manifested by muscle spasm on 
forward flexion, with motion of his thoracolumbar spine 
limited to only 30 degrees of forward flexion due to pain.

6.  For the period from July 11, 2000, for the present, the 
veteran's retropatellar pain syndrome of the right knee is 
manifested by subjective complaints of pain on use and pain 
on motion, with objective findings of mild laxity and range 
of motion testing that shows extension of no less than zero 
degrees and flexion of no less than 135 degrees.

7.  For the period from July 11, 2000, for the present, the 
veteran's retropatellar pain syndrome of the left knee is 
manifested by subjective complaints of pain on use and pain 
on motion, with range of motion on extension of no less than 
zero degrees and flexion of no less than 90 degrees.

8.  For the period from July 11, 2000, for the present, the 
veteran's laxity of the left knee is manifested by slight 
instability that necessitates the use of a supportive knee 
brace two times per week.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for migraine-
type headaches for the period from July 11, 2000, to November 
9, 2004, have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

2.  The criteria for a 30 percent evaluation for migraine-
type headaches for the period from November 10, 2004, to the 
present have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2006).

3.  The criteria for an initial evaluation greater than 10 
percent for lumbar strain for the period from July 11, 2000, 
to August 8, 2002, have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

4.  The criteria for an evaluation greater than 20 percent 
for lumbar strain for the period from August 9, 2002, to 
November 9, 2004, have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

5.  The criteria for an evaluation greater than 40 percent 
for lumbar strain for the period from November 10, 2004, to 
the present have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

6.  The criteria for an initial evaluation greater than 10 
percent for retropatellar pain syndrome of the right knee for 
the period from July 11, 2000, for the present have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

7.  The criteria for an initial evaluation greater than 10 
percent for retropatellar pain syndrome of the left knee for 
the period from July 11, 2000 for the present have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

8.  The criteria for an initial evaluation greater than 10 
percent for laxity of the left knee for the period from July 
11, 2000, for the present have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's original claim for VA compensation for his migraine 
headaches, low back disability, and bilateral knee 
disabilities was received in July 2000, several months prior 
to the enactment of the VCAA.  During the course of the 
appeal, he was notified of the provisions of the VCAA in 
correspondence dated in January 2003 and September 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant medical records showing the state of his 
migraines, low back disability, and bilateral knee 
disabilities for the period from July 2000 to the present 
time have been obtained and associated with the evidence.  VA 
medical examinations addressing the aforementioned 
disabilities were conducted in August 2000, October 2002, 
November 2004, December 2004, and April 2006, and the reports 
of these examinations have been associated with the claims 
folder.  Furthermore, the veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  He has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
increased rating issues on appeal stem from an original grant 
of VA compensation for the migraines, low back, and bilateral 
knee disabilities, effective from July 11, 2000, the date on 
which his entitlement to VA compensation first arose, and the 
RO has assigned of staged ratings for these disabilities for 
separate periods of time, from July 11, 2000, to the present, 
based on the facts.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran has been duly notified of the RO's 
determinations in this regard during the course of the 
appeal, including the laws and regulations governing 
increased ratings for disabilities and effective dates for 
compensation awards.  Therefore, the Board finds that there 
has been substantial compliance with the VCAA in this regard 
and to move forward with adjudication of this claim would not 
cause any prejudice to the veteran.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  Accordingly, orthopedic examination reports 
should include medical determinations regarding whether any 
affected joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom.  
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


Entitlement to an initial compensable evaluation for 
migraine-type headaches for the period from July 11, 2000, to 
November 9, 2004.

Pertinent medical evidence for the time period at issue shows 
that at an August 2000 VA examination, the veteran reported 
having recurring bi-frontal headaches with a frequency of 
once or twice a week, accompanied by dizziness but with no 
nausea, vomiting, or stiff neck.  He treated his headaches 
with daily doses of Migratine medication.

VA outpatient treatment reports dated from November 2000 to 
August 2002 show that the veteran complained of chronic 
tension headaches with blurred vision and memory problems.  
These symptoms were primarily associated with his history of 
a misaligned jaw with temporomandibular joint syndrome and 
pain in his neck and shoulder muscles.

The report of an October 2002 VA examination shows that the 
veteran reported having chronic headaches three to five times 
per week, accompanied by momentary disorientation, nausea 
(but no vomiting), dizziness, and visual impairment.  
According to the veteran, the attacks mostly occurred in the 
mornings and evenings and were relieved after he would lie 
down for 30 minutes.  The veteran discontinued using 
medication to relieve his symptoms because he did not obtain 
any relief through their use.  

A May 2004 VA emergency room treatment report shows that the 
veteran was treated for a right forehead laceration that he 
sustained after being elbowed in the face while playing 
basketball.  He denied having headaches, nausea, vomiting, or 
diaphoresis.

The veteran's service-connected chronic headaches are rated 
under criteria for migraines, contained in regulations at 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).  

Applying the rating schedule to the aforementioned facts, the 
Board finds that the medical evidence does not more closely 
approximate the criteria for a compensable evaluation for the 
period from July 11, 2000, to November 9, 2004.  Although the 
evidence establishes that the veteran experiences headaches 
up to five times per week that causes dizziness, nausea, and 
blurred vision, the attacks resolve within 30 minutes after 
lying down, and their description does not meet the criteria 
for headache episodes that are prostrating in their severity.  
Therefore, the veteran's claim for a compensable evaluation 
for headaches for the period from July 11, 2000 to November 
9, 2004 must be denied.

Entitlement to an evaluation greater than 10 percent for 
migraine-type headaches for the period from November 10, 2004 
to the present.

The medical evidence pertaining to the veteran's service-
connected headaches for the period from November 10, 2004 to 
the present show that on VA examination in November 2004, he 
reported experiencing headache attacks 10 times per week 
accompanied with weakness in his right upper extremity, 
nausea and vomiting, and ocular sensitivity.  He did not take 
medication as the symptoms did not respond to any medication.

A December 2004 VA medical report shows that the veteran was 
treated for chronic migraine headaches with daily attacks 
accompanied with dizziness, sensitivity to light and sound, 
and nausea.  Each episode would last from two hours to all 
day in duration.  He was unemployed, but this was due to a 
back problem.

The report of a February 2005 VA treatment report shows that 
the veteran was diagnosed with migraine headaches that were 
approaching a daily headaches pattern.  He was prescribed 
Depakote medication for his headaches, which provided a 
significant improvement in reducing the frequency of his 
attacks.  

The transcript of an April 2005 hearing before the Board 
shows that the veteran testified, in pertinent part, that his 
headache episodes would last from evening into the next 
morning.  He indicated that he did not actually experience 10 
headaches per week, as stated in the VA examination report of 
November 2004, but rather he experienced headaches up to five 
times per week.  He reported that he was now using a 
medication (Depakote) that was effective in reducing the 
headache attacks to approximately two episodes per week of 
prostrating severity.  The headaches were accompanied by 
dizziness, nausea, and vomiting.  Although no particular 
stimuli would necessarily cause a headache episode, the 
headaches were aggravated by bright lights and noise.  He 
stated that he lost five days of work in the past six months 
because of his headaches.

The report of a June 2005 VA treatment report shows that the 
veteran complained of recurring headaches, but exhibited 
inconsistent compliance with his use of Depakote medication, 
despite having reportedly obtained some degree of reduction 
in the frequency of his headache attacks through its use.  
The report shows that the treating physician attempted to 
convince the veteran to adhere to his Depakote regimen.

The report of an April 2006 VA examination shows that the 
veteran reported experiencing headache attacks once or twice 
times every two weeks, each of which would last up to 24 
hours in duration and be accompanied by nausea, vomiting, 
dizziness, photophobia, and visual impairment.  The headaches 
were treated with Depakote and rest.  The veteran reported 
that he was able to maintain a full-time job and that most of 
his headache episodes did not occur until after work.  He was 
employed as a corrections officer.  The examiner opined that 
"it is reasonable to state that (the veteran's) current 
migraine headache condition does not interfer (sic) with his 
ability to obtain or maintain employment.

Applying the aforementioned criteria for rating migraines to 
the facts of the case, the Board finds that the veteran's 
chronic headaches more closely approximates the criteria for 
a 30 percent evaluation for the period from November 10, 2004 
to the present on the basis of the objective medical evidence 
for the period at issue and the hearing testimony of April 
2005, indicating that the veteran experiences recurring 
headache attacks which forced him to lose work five times 
over the course of six months.  This frequency roughly 
averages out to approximately one prostrating attack per 
month, consistent with the criteria for a 30 percent 
evaluation.  However, as there is no evidence demonstrating 
that the headaches are manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, assignment of a 50 percent 
evaluation is not warranted.  In this regard, the Board notes 
that the VA physician who examined the veteran in April 2006 
stated that the veteran's migraine headaches did not 
interfere with his ability to obtain or maintain full-time 
employment.

Entitlement to an initial evaluation greater than 10 percent 
for lumbar strain for the period from July 11, 2000 to August 
8, 2002.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).
Prior to September 26, 2003, the rating schedule for 
evaluating lumbar spine disability was designated at 38 
C.F.R. § 4.71a, as follows:  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

The medical evidence addressing the state of the veteran's 
low back disability for the period from July 11, 2000, to 
August 8, 2002, shows that on VA examination in August 2000, 
his lumbar strain was manifested by subjective complaints of 
recurring low back pain.  He was able to forward flex his 
lumbar to 90 degrees with pain; backward extend to 40 degrees 
with pain; laterally flex to 30 degrees, bilaterally, with 
pain only on the right; and rotate to 40 degrees, 
bilaterally, with pain on both sides.  

A January 2001 VA outpatient treatment report shows that the 
veteran complained of low back pain.  On examination, his 
lumbosacral area was tender to palpation, bilaterally, but 
there was no muscle spasm.  He was able to forward flex his 
lumbar spine to 90 degrees and heel/toe walk normally.

A September 2001 VA outpatient report shows that the veteran 
complained of low back pain.  Examination revealed tenderness 
of his paraspinous muscles over his lumbar region, but no 
tenderness over his sacral notch or point tenderness over the 
spine.  Ibuprofen, heat therapy, and exercises were 
prescribed, and he was referred to a chiropractor.

Applying the facts of the case for the time period at issue 
to the above schedule, the Board finds that there is no basis 
to award the veteran a higher evaluation than 10 percent for 
lumbar strain for the period from July 11, 2000, to August 8, 
2002.  The medical evidence does not show that the veteran 
suffers from intervertebral disc syndrome and he has only 
slight limitation of his range of lumbar motion, even with 
pain, as demonstrated by his full forward flexion to 90 
degrees.  No muscle spasm on extreme forward bending was 
noted on clinical examination, as contemplated in the 
criteria for a 20 percent evaluation under Diagnostic Code 
5295.  Therefore, his low back symptoms associated with 
lumbar strain more closely approximate the criteria for a 10 
percent evaluation for characteristic pain on motion under 
this Code.  Further, he did not allege any functional loss 
due to the pain.  In this case, however, while the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  
In conclusion, the claim for an initial evaluation greater 
than 10 percent for lumbar strain for the period from July 
11, 2000, to August 8, 2002, is therefore denied.

Entitlement to an evaluation greater than 20 percent for 
lumbar strain for the period from August 9, 2002 to November 
9, 2004.

The clinical evidence addressing the severity of the 
veteran's lumbar strain for the period from August 9, 2002, 
to November 9, 2004, shows that on VA examination in October 
2002, the lumbosacral spine was anatomically normal but 
exhibited a paraspinous muscle spasm that was characterized 
as being rather severe.  Range of motion testing of the 
lumbar spine shows that his back flexion was to 40 degrees, 
lateral flexion was to 30 degrees, and backward extension was 
to 10 degrees, limited to pain on all ranges.  

A May 2004 VA emergency room treatment report shows that the 
veteran was treated for a right forehead laceration that he 
sustained after being elbowed in the face while playing 
basketball.  No mention of any low back complaints was shown.

In addition to the aforementioned Diagnostic Codes for rating 
lumbosacral spine disabilities, as of September 23, 2002, VA 
adopted revisions to the Diagnostic Code for rating 
intervertebral disc syndrome.  The revised Code provides for 
the following:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

Applying the previously discussed rating schedule to the 
facts of the case for the pertinent time period, the Board 
finds that the 20 percent evaluation assigned for the 
veteran's lumbar strain is supported by the medical evidence 
demonstrating the presence of severe paraspinous muscle 
spasm.  These findings more closely approximate the criteria 
for a 20 percent evaluation under Diagnostic Code 5295 for 
muscle spasms on extreme forward bending.  Assignment of a 
higher evaluation is not warranted as the evidence does not 
indicate that his low back disability is manifested by severe 
limitation of motion.  Although the veteran experiences pain 
on motion, he still is able to forward flex his lumbar spine 
to 40 degrees, laterally flex it to 30 degrees, and backward 
extend it to 10 degrees, which more closely approximates the 
criteria for moderate limitation of motion.  Furthermore, 
there is no objective evidence of listing of his whole spine 
to the opposite side, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, indicative of severe lumbar strain.  The Board notes 
that the veteran was treated for a laceration injury to his 
forward while playing basketball in May 2004, during which no 
complaints of back pain were reported.  The veteran's ability 
to play an active contact sport such as basketball during the 
time period at issue indicates that his low back disability 
was not productive of severe physical impairment at that 
time.  Applying the criteria from Diagnostic Code 5295 of the 
old rating schedule, or Diagnostic Code 5237 of the new 
rating schedule would not support the allowance of a rating 
increase above 20 percent.  The veteran's claim for a rating 
increase in excess of 20 percent for lumbar strain for the 
period from August 9, 2002 to November 9, 2004 is therefore 
denied.

Entitlement to an evaluation greater than 40 percent for 
lumbar strain for the period from November 10, 2004 to the 
present.

The medical evidence pertaining to the state of the veteran's 
lumbar strain for the period from November 10, 2004 to the 
present shows that on VA examinations conducted in November 
2004 and December 2004, he complained of tenderness and pain 
on active and passive movement throughout his lumbosacral 
spine.  Both examinations show that his active forward 
flexion of his lumbar spine was to 45 degrees, with onset of 
pain at 30 degrees.  Backward extension was to 35 degrees; 
lateral flexion was to 20 degrees, bilaterally; and rotation 
to 30 degrees, bilaterally.  These were the limits 
established after deliberately fatiguing the veteran.  A 
December 2004 MRI study revealed the presence of small 
central disc herniation without evidence of any nerve root or 
thecal sac compression at L5-S1.  His caudal equina was 
normal.  No other significant abnormalities were noted at the 
other lumbar vertebral levels.  Alignment of the lumbosacral 
spine was normal, with reasonably preserved disc spaces.  The 
impression was normal lumbosacral spine. 

During an April 2005 hearing before the Board, the veteran 
testified that his low back disability was essentially the 
same at the time of the hearing as it was 5 years earlier, in 
2000, and that the 40 percent evaluation assigned to it 
should have been made effective all the way back to the 
effective date of the initial award for service connection 
for lumbar strain.

A January 2005 VA treatment report shows that the veteran was 
using a TENS unit for his low back pain and that the TENS 
unit only provided a reduction in the intensity of his 
painful symptoms.  His paraspinal muscles in his sacroiliac 
region were tender on palpation.  No gait deviations or 
guarded movements were observed.  Range of motion testing 
shows that his forward flexion was limited to 10 degrees and 
his backward extension was limited to 25 degrees, with full 
normal range of motion on lateral flexion.

Applying the objective findings discussed above to Diagnostic 
Code 5237 of the revised rating schedule, the Board finds no 
basis to award a rating higher than 40 percent for the 
veteran's lumbar strain.  The 40 percent evaluation is 
awarded based on objective evidence demonstrating that the 
veteran's range of motion of his thoracolumbar spine is 
limited to 30 degrees due to pain.  To obtain a rating 
greater than 40 percent, the evidence must demonstrate that 
he has ankylosis of his thoracolumbar spine, or 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, which would support the assignment of a 
60 percent evaluation under Diagnostic Code 5243.  However, 
the medical evidence does not show a diagnosis of ankylosis 
or actual intervertebral disc syndrome.  Although some small 
central disc herniation was noted at L5-S1, this was largely 
asymptomatic as there was no evidence of nerve root or thecal 
sac compression associated with this condition.  Therefore, 
in view of the foregoing discussion, the Board concludes that 
assignment of an evaluation greater than 40 percent for 
lumbar strain is not warranted for the period commencing on 
November 10, 2004.  The veteran's claim in this regard is 
thus denied.



Entitlement to an initial evaluation greater than 10 percent 
for retropatellar pain syndrome of the right knee for the 
period from July 11, 2000, to the present.

The objective medical evidence for the period from July 11, 
2000, to the present shows that, at the very worse, the range 
of motion of the right knee was not less than 135 degrees of 
flexion, and not less than zero degrees of extension.  
Subjective complaints included bilateral knee pain, joint 
stiffness and swelling, and pain on use.  His gait was normal 
on all examinations conducted during this time period.  X-
rays revealed no bony abnormalities of the right knee.  
Crepitation of the right knee was observed, with mild laxity 
but no pain on palpation. 

A May 2004 VA emergency room treatment report shows that the 
veteran was treated for a right forehead laceration that he 
sustained after being elbowed in the face while playing 
basketball.  No mention of any right knee complaints was 
shown.

At an April 2005 hearing before the Board, the veteran 
testified, in pertinent part, that he experienced a sensation 
of looseness and weakness in his right knee, in addition to 
pain. 

The following Diagnostic Codes are applicable to rate the 
veteran's knee disabilities on the basis of limitation of 
motion:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

The facts of the case show that the veteran's service-
connected retropatellar pain syndrome of the right knee is 
primarily manifested by subjective accounts of right knee 
pain with mild right knee laxity, but with no evidence of any 
impairment in flexion that is less than 135 degrees, and no 
evidence of any impairment in extension that is less than 
zero degrees.  These findings are representative of a 
noncompensable evaluation for the veteran's retropatellar 
pain syndrome of the right knee.  In this case, however, 
while the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran subjectively complained of discomfort in the extremes 
of movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.  Although there are no objective records 
demonstrating associated degenerative joint disease of the 
right knee on X-ray examination, or any evidence of a 
compensable degree of limited motion, the veteran has been 
assigned a 10 percent evaluation for this disability and the 
Board finds no basis to reduce this evaluation to a 
noncompensable one.  His claim for an initial rating in 
excess of 10 percent, however, must be denied.  

Entitlement to an initial evaluation greater than 10 percent 
for retropatellar pain syndrome of the left knee for the 
period from July 11, 2000 for the present.

The objective medical evidence for the period from July 11, 
2000 to the present shows that the veteran's range of motion 
for his left knee was not less than 90 degrees of flexion, 
and not less than zero degrees of extension.  His subjective 
complaints included bilateral knee pain, joint stiffness and 
swelling, and pain on use.  His gait was normal on all 
examinations conducted during this time period.  X-rays 
revealed no bony abnormalities of the left knee.  Crepitation 
of the left knee was observed, with pain on palpation. 

A May 2004 VA emergency room treatment report shows that the 
veteran was treated for a right forehead laceration that he 
sustained after being elbowed in the face while playing 
basketball.  No mention of any left knee complaints was 
shown.

At an April 2005 hearing before the Board, the veteran 
testified, in pertinent part, that he experienced instability 
of his left knee, in addition to pain, with a recurrent 
sensation of weakness. 

The facts of the case show that the veteran's service-
connected retropatellar pain syndrome of the left knee is 
primarily manifested by subjective accounts of left knee 
pain, but with no evidence of any impairment in flexion that 
is less than 90 degrees, and no evidence of any impairment in 
extension that is less than zero degrees.  These findings are 
representative of a noncompensable evaluation for the 
veteran's retropatellar pain syndrome of the left knee (see 
Johnston v. Brown, 10 Vet.App. 80, 85 (1997)).  Although 
there are no objective records demonstrating associated 
degenerative joint disease of the left knee on X-ray 
examination, or any evidence of a compensable degree of 
limited motion, the veteran has been assigned a 10 percent 
evaluation for this disability and the Board finds no basis 
to reduce this evaluation to a noncompensable one.  His claim 
for an initial rating in excess of 10 percent, however, must 
be denied.  

Entitlement to an initial evaluation greater than 10 percent 
for laxity of the left knee for the period from July 11, 2000 
for the present.

The pertinent medical and testimonial evidence pertaining to 
the state of the veteran's left knee laxity for the period 
from July 11, 2000, to the present shows that the veteran 
presented subjective complaints of left knee instability and 
swelling on use, for which he occasionally wore a supportive 
knee brace approximately twice per week.   

The criteria for rating the veteran's left knee laxity is 
contained in 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides for the following: 

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

Where applicable, the left knee laxity may also be rated on 
the basis of tibia and fibula impairment under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, which provides for the 
following:

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

Applying the aforementioned criteria to the facts of the 
case, the Board finds that the laxity of the veteran's left 
knee is manifested by only slight instability, for which he 
uses a supportive knee brace twice per week.  The medical 
evidence does not indicate that the veteran has moderate 
instability of his left knee due to laxity, nor does it show 
any malunion of his tibia and fibula.  Therefore, in view of 
the foregoing discussion, the Board finds no objective basis 
to allow the veteran's claim for an initial evaluation 
greater than 10 percent for laxity of the left knee.  His 
claim in this regard is thus denied.




ORDER

An initial compensable evaluation for migraine-type headaches 
for the period from July 11, 2000 to November 9, 2004 is 
denied.

A 30 percent evaluation for migraine-type headaches for the 
period from November 10, 2004 to the present is granted.

An initial evaluation greater than 10 percent for lumbar 
strain for the period from July 11, 2000 to August 8, 2002 is 
denied.

An evaluation greater than 20 percent for lumbar strain for 
the period from August 9, 2002 to November 9, 2004 is denied.

An evaluation greater than 40 percent for lumbar strain for 
the period from November 10, 2004 to the present is denied.

An initial evaluation greater than 10 percent for 
retropatellar pain syndrome of the right knee for the period 
from July 11, 2000 for the present is denied.

An initial evaluation greater than 10 percent for 
retropatellar pain syndrome of the left knee for the period 
from July 11, 2000 for the present is denied.

An initial evaluation greater than 10 percent for laxity of 
the left knee for the period from July 11, 2000 for the 
present is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


